Title: Abigail Smith to John Adams, 12 September 1763
From: Adams, Abigail
To: Adams, John


     
      Weymouth Sepbr. th 12 1763
     
     You was pleas’d to say that the receipt of a letter from your Diana always gave you pleasure. Whether this was designed for a complement, (a commodity I acknowledg that you very seldom deal in) or as a real truth, you best know. Yet if I was to judge of a certain persons Heart, by what upon the like occasion passess through a cabinet of my own, I should be apt to suspect it as a truth. And why may I not? when I have often been tempted to believe; that they were both cast in the same mould, only with this difference, that yours was made, with a harder mettle, and therefore is less liable to an impression. Whether they have both an eaquil quantity of Steel, I have not yet been able to discover, but do not imagine they are either of them deficient. Sup­posing only this difference, I do not see, why the same cause may not produce the same Effect in both, tho perhaps not eaquil in degree.
     But after all, notwithstanding we are told that the giver is more blessed than the receiver I must confess that I am not of so generous a disposition, in this case, as to give without wishing for a return.
     Have you heard the News? that two Apparitions were seen one evening this week hovering about this house, which very much resembled you and a Cousin of yours. How it should ever enter into the head of an Apparition to assume a form like yours, I cannot devise. When I was told of it I could scarcly believe it, yet I could not declare the contrary, for I did not see it, and therefore had not that demonstration which generally convinces me, that you are not a Ghost.
     The original design of this letter was to tell you, that I would next week be your fellow traveler provided I shall not be any encumberance to you, for I have too much pride to be a clog to any body. You are to determine that point. For your—
     
      A. Smith
     
     
      P S Pappa says he should be very much obliged to Your Cousin if he would preach for him tomorrow and if not to morrow next Sunday. Please to present my complements to him and tell him by complying with this request he will oblige many others besides my pappa, and especially his Humble Servant,
     
     A. Smith
    